Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Solar tracker w/ truss foundation system
Species I: fig. 1 (screw anchor, coupler and upper leg)
Species II: figs. 2-4C (retaining nut thread over screw anchor w/ bearing assembly of fig. 1)
Species II: fig. 6B (bearing adapter with pair of welded on coupler/connecting portions)
Species III: fig. 6C (bearing adapter is attached to legs via plates and bolt and wedge assemblies)
Species IV: fig. 7 (adapter plate includes two-pairs of axially aligned hemispherical openings that are interconnected via channels)
Species V: fig. 8A (upper end of screw anchor includes stop and stamped threads w/ bearing assembly of fig. 7)
Species VI: fig. 8B (threads replaced with threaded coupler w/ bearing assembly of fig. 7)
Species VII: fig. 8C (driving coupler includes a series of facets circumscribing its outer surface w/ bearing assembly of fig. 7)
Species VIII: figs. 8D-8E
Species IX: figs. 9A-9B (two or more axial slots  have been cut into upper leg  to allow it to radially expand and contract as well as to orient it with respect to anchor and to prevent rotation w/ bearing assembly of fig. 7)
Species X: figs. 10A-10D (driving coupler has a coupling portion that extends upward, away from the screw anchor that includes channel, lacking the recessed portion just above driving features w/ bearing assembly of fig. 7)
Species XI: fig. 11A-E (wedge and expansion clamp)
Species XIII: figs. 12A-12C (grab ring having a collar portion w/ bearing of fig. 11A)
Species XIV: fig. 13A (top end of each upper leg has been modified to include threads on the inside surface)
Species XV: fig. 13B (bearing adapter includes an opening to allow it to be passed over the threads of upper leg , and a second retention nut is threaded overtop to sandwich it together)
Species XVI: fig. 13C (anchor bolt is passed through a hole or slot formed in the bearing adapter and retaining nut is threaded over stud to capture bearing adapter against anchor insert)
Species XVII: figs. 14A-14D (comprising rack with different mount points)
Species XVIII: figs. 15A-15B (Tensioning bolt is passed through an opening on bearing adapter into each upper leg, extending through the expansion clamp and threaded into wedge)




Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633